UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

WYE OAK TECHNOLOGY, INC.,
Plaintiff,

v. Civil No. 1:10-cv-01182-RCL

REPUBLIC OF IRAQ, et al.,
Defendants.

 

Memorandl_lm ()pinion
The Court has before it the “Plaintiff’s Motion to Compel Discovery Related to Timothy
Mills.” Pl.’s Mot. Compel Disc. Related to Timothy Mills, ECF. No. 209 [hereinafter ECF No.
209]. Plaintiff, Wye Oak Technology, Inc. (Wye Oak), seeks to have the Court enter an order to
require the defendants, Republic of Iraq (Iraq) and Ministry of Defense of the Republic of Iraq
(MoD), to produce documents in response to Requests 1-15 of Wye Oak’s_ Third Request for
Production directed Iraq and Wye Oak’s Second Request for Production directed at MoD. These

requests for production Were both dated January 16, 2018. The Court addresses each request beloW.

Reguest No. l

Wye Oak requests “[a]ll documents relied on by [defendants] in responding to Plaintist
First Set of Interrogatories to MoD.” Mem. of Points & Authorities in Supp. of Pl.’s Mot. to
Compel Disc. Related to Timothy Mills, ECF No. 209-2 [hereinafter ECF No. 209-2]. Defendants
object to this request for production by arguing that the request is duplicative and burdensome to
the extent that it requests documents that defendants already produced to Wye Oak. Def. Resp. to

Pl. Second Req. for Produc. Docs., ECF No. 209-7 [hereinafter ECF No. 209-7]; Def. Resp. to Pl.

Third Req. for Produc. Docs., ECF No. 209-8 [hereinafter ECF No. 209-8]. Defendants refused to
provide documents that had previously been produced in response to prior requests for production.
ECF No. 209-7; ECF No. 209~8. The Federal Rules of Civil Procedure limit discovery when the
discovery sought is “unreasonably cumulative or duplicative.” Fed. R. Civ. P. 26(b)(2)(C). This
Court has noted on numerous occasions that “the party objecting to . . . discovery bears the burden
of ‘show[ing] why discovery should not be permitted.”’ Alexander v. F.B.I., 193 F.R.D. l, 3
(D.D.C. 2000) (quoting Corrigan v. Methodist Hosp., 158 F.R.D. 54, 56 (E.D. Pa. 1994)). By
simply objecting to Wye Oak’s request without referring to the specific documents that were
previously produced, defendants have not met their burden of demonstrating that Wye Oak’s
request is in fact “unreasonably cumulative or duplicative.” See Alexana'er v. F.B.I., 194 F.R.D.
299, 302 (D.D.C. 2000). This Court thus orders defendants to state which documents specifically `

were already produced to Wye Oak that are responsive to this request.

Reguest No. 2

Wye Oak requests Timothy Mills’, defendants’ lead litigation counsel, communications
with MoD and Iraq regarding Mr. Murtaza Lakhani, who was the principal of Laru, Ltd., a
company in Baghdad that provided logistics and life support services. ECF No. 209-2. Mr. Lakhani
was involved in a conversation with Mr. John Quinn, who was the Secretary and Treasurer of Wye
Oak as well as Wye Oak’s attorney, in which defendants allege that Mr. Quinn made a party
admission on the part of Wye Oak that Wye Oak withdrew from Iraq after Mr. Dale Stoffel, who
was the president of Wye Oak, was killed in December 2004. ECF No. 209-2. Defendants make
several specific objections to the definitions that plaintiff uses for “Iraq” and “MoD” as well as
other definitions in this request for production. ECF No. 209-7; ECF No. 209-8. Defendants also

object to this request “to the extent it seeks production of documents protected by the work product

doctrine, the government deliberative process privilege, or the attorney-client privilege.” ECF No.
209-7; ECF No. 209-8. Although defendants make these obj ections, defendants state that they have
not withheld any documents on the basis of these objections and that they do not have any
responsive documents in their possession, custody, or control. ECF No. 209-7; ECF No. 209-8. In
the past, this Court has required defendants to provide the parameters of the search that was
performed in conjunction with a request that resulted in no responsive documents being found in
defendants’ possession, custody, or control. See Alexander, 194 F.R.D. at 303. The Court orders
defendants via affidavit to describe their efforts to search for responsive documents to this request.
If, after a thorough search is conducted, defendants find that there'are no responsive documents in
their possession, custody, or control, the Court orders defendants to state this via affidavit Miller
v. Cl`ly ofPlymouth, 2010 WL 1754028, at *14 (N.D. Ind. lApr. 29, 2010); Link v. Télylor, 2009
WL 127660, at *2 (N.D. Ind. Jan. 20, 2009); see also Tequila Centinela, S.A. de C. V. v. Bacardi

& Co., 247 F.R.D. 198, 204 (D.D.C. 2008); Alexana’er, 194 F.R.D. at 303.

Request Nos. 3-4 and 6-9

 

Wye Oak requests various communications between Mr. Mills and Mr. Lakhani; between
Mr. Mills and “any agent, officer, member, or anyone affiliated with MNSTC-I [Multi-National
Security Transition Command-Iraq]” regarding Mr. Lakhani, the Iraq Military Equipment
Recovery Proj ect (IMERP), or Wye Oak; and between Mr. Mills and “any agent, officer, member,
or anyone affiliated with Wye Oak.” ECF No. 209-2. Although defendants make several specific
objections to the definitions that plaintiff uses for “Iraq” and “MoD” as well as other definitions
in these requests for production, defendants state that they have not withheld any documents on
the basis of these objections. ECF No. 209-7; ECF No. 209-8. Defendants state that they do not

have any responsive documents in their possession, custody, or control for these requests. ECF

No. 209-7; ECF No. 209-8. As with Request No. 2, analyzed supra, the Court orders defendants
via affidavit to describe their efforts to search for responsive documents to these requests. If, after
a thorough search is conducted, defendants find that there are no responsive documents in their

possession, custody, or control, the Coult orders defendants to state this via affidavit.

Reg uesl No. 5

Wye Oak requests Mr. Mills’ retention agreement with Mr. Lakhani. ECF No. 209-2. Mr.
Mills was previously Mr. Lakhani’s attorney and Mr. Mills allegedly witnessed a conversation
between Mr. Quinn and Mr. Lakhani in which Mr. Quinn allegedly made a party admission on the
part of Wye Oak. Defendants note the objection made by Squire Patton Boggs, the law firm that
Mr. Mills Was previously a partner at when'he was Mr. Lakhani’s attorney, to Wye Oak’s subpoena
request to Squire Patton Boggs for production of this retention agreement ECF No. 209-7; ECF
No. 209-8. Squire Patton Boggs objected to Wye Oak’s request “on the grounds that the retention
agreement contains information that is Subject to confidentiality requirements of Rule 1.6 of the
District of Columbia Rules of Professional Conduct and/or the attorney-client privilege.” ECF No.
209-7; ECF No. 209-8. Def`endants also object to this request by arguing that any retention
agreement between Mr. Mills and Mr. Lakhani does not relate to issues raised in this case. ECF
No. 209-7; ECF No. 209-8. Although defendants raise these obj ections, defendants state that they
did not withhold documents on the basis of these objections and do not have responsive documents
in their possession, custody, or control. ECF No. 209-7; ECF No. 209-8. This Court will not assess
the merits of defendants’ objections to this request at this time because defendants state that they
have not actually withheld any documents based on these objections. As with other requests
analyzed supra, the Court orders defendants via affidavit to describe their efforts to search for

responsive documents to this request. If, after a thorough search is conducted, defendants find that

there are no responsive documents in their possession, custody, or control, the Court orders
defendants to state this via affidavit. If defendants withhold responsive documents based on
objections, the Court orders defendants to state what particular documents are being withheld
pursuant to specific objections. If documents arc withheld based on specific objections to this

request, the Court will then assess the validity of defendants’ obj ections.

chuest No. 10

Wye Oak requests documents related to Mr. Mills’ international travel “from January 1,
2004 to the present related to IMERP, Wye Oak, and/or Wye lOak litigation.” ECF No. 209-2. Wye
Oak argues that these documents may shed light on Mr. Mills’ credibility as a potential witness in
this case. Id. Defendants make several specific objections to the definitions that plaintiff uses for
“Iraq” and “MoD” as well as other definitions in this request for production. ECF No. 209-7; ECF
No. 209-8. Defendants also object to this request on the grounds that the request is overly
burdensome, unnecessary, and not relevant and proportional to the needs of the case. ECF No.
209-7; ECF No. 209-8; Defs.’ Opp’n to Pl,’s Mot. to Compel Disc. Related to Timothy Mills, ECF
No. 216 [hereinafter ECF No. 216]. Further, defendants argue that they do not have possession,
custody, or control over Mr. Mills’ records that would relate to this request. ECF No. 209-7; ECF
No. 209-8. While defendants do possess the billing records of the law firm that they have engaged
to represent them, Maggs & McDermott LLC (where Mr. Mills is a partner), they claim that these
materials are privileged as attorney-client communications and attorney work product. ECF No.
209-7; ECF No. 209-8. This Court has granted defendants’ motion for a protective order to prohibit
the deposition of Mr. Mills on any issue other than the conversation between Mr. Quinn and Mr.
Lakhani that occurred in January 2005 at the Four Seasons Hotel in Washington, D.C. to guard

against the concerns articulated in that opinion in this case that make this Court wary of permitting

depositions of opposing counsel. This request again raises concerns about the harassment of _
opposing counsel, disrupting opposing counsel’s preparation, and collateral litigation on issues of
privilege, scope, and relevancy. Coleman v. D.C., 284 F.R.D. 16, 18-19 (D.D.C. 2012). Despite
defendants’ failure to provide a privilege log when asserting attorney-client privilege and attorney
work-product protections, this Court denies this request for production without prejudice because
of these concerns and in light of how rare it is for counsel to be a witness. The Court can revisit

this issue if needed, though, if Mr. Mills is determined to be a necessary witness

Reguest Nos. 11~15

Wye Oak makes several requests for communications between Mr. Mills and Raymond
Zayna and 'General Investment Group s.a.l. (GIG), as well as`documents received by Mr. Mills
from Mr. Zayna and GIG and documents related to Mr. Mills’ communications with Mr. Zayna.
ECF No. 209-2. Wye Oak further requests communications with and documents received by Mr.
Mills from “any agent, officer, employee, or any other person or entity affiliated with Raymond
Zayna or GIG.” Id. Defendants have numerous objections to these requests. Defendants make
several specific objections to the definitions that plaintiff uses for “lraq” and “MoD” as well as
other definitions in these requests for production. ECF No. 209-7; ECF No. 209-8. Defendants
also object that these requests are overly broad, not limited to materials that are relevant to this
ease, and not proportional to the needs of this case. ECF No. 209-7; ECF No. 209-8; ECF No. 216.
Further, defendants object that “to the extent that Attorney Mills has made notes of his meetings
with Mr. Zayna relating to this Action (including those meetings referenced in Defendants’ Status
Reports filed in this case), such documents are privileged under the attorney work-product
privilege, and, accordingly not subject to production.” ECF No. 209-7; ECF No. 209-8. Defendants

state that besides these privileged documents, they are not withholding any documents based on

their other objections and that they do not have any other responsive documents in their possession,
custody, or control. ECF No. 209-7; ECF No. 209-8. Plaintiff contends that defendants’ documents
or facts provided by Mr. Zayna to Mr. Mills are not protected by the attorney-client or work-
product doctrines. ECF No. 209-2; Pl.’s Reply to Defs.’ Opp’n to Pl.’s Mot. to Compel Disc.
Related to Timothy Mills, ECF No. 2019 [hereinafter ECF No. 219]. Alternatively, if documents
are protected as attorney work product, plaintiff argues that such documents are discoverable
because plaintiff has shown substantial need for such documents. ECF No. 209-2; ECF No. 219.
In addition, plaintiff argues that defendants have waived any privilege because defendants have

not provided a privilege log. ECF No. 209-2; ECF No. 219.

The Court does not analyze whether the requested documents were validly withheld based
on the assertion of attorney-client privilege and attorney work-product doctrine or whether plaintiff
has demonstrated substantial need to overcome the work-product protection because defendants
have waived any assertion of attorney-client privilege or attorney Work-product doctrine by not
providing a privilege log. The Federal Rules of Civil Procedure provide that “[w]hen a party
withholds information otherwise discoverable by claiming that the information is privileged or
subject to protection as trial-preparation material, the party must: (i) expressly make the claim; and
(ii) describe the nature of the documents, communications, or tangible things not produced or
disclosed-and do so in a manner that, without revealing information itself privileged or protected,
will enable other parties to assess the claim.” Fed. R. Civ. P. 26(b)(5). The D.C. Circuit has
declared that “the proponent of a privilege bears the burden of demonstrating facts sufficient to
establish the privilege’s applicability.” In re Subpoena Duces Tecum lssuea' to Commodity Futures
Traa'ing Comm ’n, 439 F.3d 740, 750 (D.C. Cir. 2006). A party asserting the work product doctrine

also bears the burden of establishing that the doctrine. Compel'itive Em‘er. Inst. v. Unitea' Staz‘es

Envtl. Prot. Agency, 232 F. Supp. 3d 172, 184 (D.D.C. 2017); see also Um`tea' States v. Constr.
Proa'. Research, Inc., 73 F.3d 464, 473 (2d Cir. 1996). In order to meet this burden, the party
claiming the privilege must demonstrate “the applicability of the privilege by way of affidavits or
other competent evidenee.”Alexana'er v. FBI, 186 F.R.D. 102, 111 (D.D.C. 1998) (eiting Odone
v. Croa'a Int’l PLC, 950 F. Supp. 10, 12 (D.D.C. 1997)). Further, this Court has determined that the
“descriptions of the documents over which the privilege is claimed must provide enough

337

information for the court to ‘determin[e] whether the privilege was properly invoked. Zelaya v.
UNICCO Serv. Co., 682 F. Supp. 2d 28, 38 (D.D.C. 2010) (quoting Alexana'er v. FBI, 192 F.R.D.
42, 45 (D.D`.C. 2000)). An assertion of privilege alone does not suffice to meet this burden.'Lohrenz
v. Donnelly, 187 F.R.D. 1, 7 (D.D.C. 1999); see, e.g., Dir. of Ojfl`ce of T hrift Supervision v. Ernst
& Yot`mg, 795 F. Supp. 7, 11-1'2 (D.D.C. 1992) (adopting the plaintiffs proposed requirements
for a privilege log that required the defendant in the case to identify each withheld document and
to “state the basis upon which the privilege is claimed, . . . state the subject matter, number of
pages, author, date created, and the identity of all persons to whom the original or any copies of
the document were shown or provided”); see also Peat, Marwick, Mitchell & Co. v. West, 748 F.2d
540, 541-42 (10th Cir. 1984). Thus, to the extent that the defendants are withholding any
responsive documents under assertions of attorney-client or work-product privilege, the Court

orders that these documents must be produced because defendants have not met their burden of

establishing that either doctrine applies.
Conclusion

Accordingly, the Court will:
0 ORDER defendants to state which documents specifically were already produced

to Wye Oak that are responsive to Request No. 1;

01 ~ ORDER defendants via affidavit to describe their efforts to search for responsive
documents to Request No. 2. If, after a thorough search is eonducted, defendants
find that there are no responsive documents in their possession, custody, or
control, the Court will ORDER defendants to state this via affidavit;

l ORDER defendants via affidavit to describe their efforts to search for responsive
documents to Request Nos. 3-4 and 6-9. If, after a thorough search is conducted,
defendants find that there are no responsive documents in their possession,
custody, or control, the Court will ORDER defendants to state this via affidavit;

¢ ORDER defendants via affidavit to describe their efforts to search for responsive
documents to Request No. 5. If, after a thorough search is conducted, defendants
find that there are no responsive documents in their possession, custody, or
control, the Court will ORDER defendants to state this via affidavit. If defendants
withhold responsive documents based on obj ections, the Court will ORDER
defendants to state what particular documents are being withheld pursuant to
specific objections;

¢ ORDER defendants to produce any responsive documents to Requests No. 11-15
that were previously withheld under assertions of attorney-client or work-product
privilege; and

0 DENY plaintiff’ s motion to compel defendants to produce documents in response
to Request No. 10 without prejudice.

A separate order will issue on this date.

¢1»
SIGNED this / J day of September, 2018.

ZJ¢_,(:%//h.l/W-

Royce C. Lamberth

United States District Judge